Citation Nr: 1620194	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  15-29 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1948 to March 1951 and March 1954 to June 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in pertinent part, granted service connection for bilateral hearing loss and awarded a noncompensable rating, effective May 19, 2009.  In March 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral hearing loss was last evaluated for compensation and pension purposes in July 2012.  Since that time the Veteran has submitted testimony and a copy of a February 2016 private audiology report (with a waiver of AOJ jurisdiction), asserting that his hearing loss disability has worsened since July 2012.  Although the private audiology report the Veteran submitted seems to indicate a worsening hearing loss, there is no verification that the Maryland CNC Test was used.  Thus, such report is incomplete for VA purposes.  See 38 C.F.R. § 4.85.  For these reasons, another VA examination is warranted to resolve the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain copies of all audiology records from the VAMC in Palo Alto dated since September 2011.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning this claim.

2.  Ask the Veteran to identify any additional treatment records pertaining to his hearing loss disability.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.

3.  Thereafter, schedule the Veteran for an appropriate VA examination of his bilateral hearing loss.  The VBMS file should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




